Title: To George Washington from Lund Washington, 8 February 1776
From: Washington, Lund
To: Washington, George



Dr Sir
[Mount Vernon] Febry 8th 1776

your Letter of Janry 13th I have recieve’d—the one you mention of Novmbr 26 I wrote you an answer to long since which I make no doubt you have recieve’d before now—The post Use’d to leave Alexandria by 8 OClock on sunday morning. so that I cou’d not answer any Letter of yours until the Week following—but now the post comes in on Sunday & goes out the Thursday Following as formerly.
It appear’d to me that you had promise’d to pay Lawson that money or I never shoud have done it, it wou’d give me an infinite deal of Satisfaction if I cou’d by any means find money to pay of several demands against you, for I cannot bear to be ask’d for money on your Ac[coun]t and not be able to pay it—Wilson has your Assum[p]s[i]t for £26 on Ac[coun]t of Lanphier—I have been several times Ask’d for it—Captn Harper woud willingly be paid for a Negroe Boy you Bought of him—

Cleveland says he is of no great Value, as there is a good Deal of money Circulating now, in West Augusta I would sell him, was I in your place—you may depend I shall not diliver Mercers Bonds to any person but Colo. Tayloe or his order. it appears to me that Tayloe does not intend to give him self any Trouble about them—As to Colo. Fairfax’es Bonds, no person has ever apply’d for them altho I have repeatedly wrote to Peyton & Willis about them. Lord Fairfax I am told is at present pretty well, it was thought some time this winter that he coud not live long—I shall do as you direct in case of his Death—I told you in a former Letter I had got Adam’s Negroe—the Fellow says he had much rather be sold in Maryland than live in Virginia—and as you seem willing to sell him, if any of those people who you have money to pay on Ac[coun]t of Adams will take him, I shall let them have him.
I have sent Simpson the Indentures for the Servts sold by Cleveland, and have paid some small orders which he drew upon you—I am told by a Man who worck’d on the Mill that it woud most certainly go by the first of this month. simpson sent him to me to agree with as a Miller and bring up the Boultg Cloth—but I have never got the Cloth yet, Milnor wrote to me in the Fall that you had directed him to send one—I wrote to him the Other Day by Mr John Lewis who is gone to Philadelphia desireg he woud send it—and ask’d Mr Lewis to bring it, which he said he woud do, if it did not take up too much Room in his Portmanteau.
I wrote Simpson he must chuse a Miller himself for it was impossible for me at so great a distance to tell what kind of one wou’d suit the Mill, & recommended it to him not to give too high wagers, simpson says he can recieve the money for the Servts so soon as the Indentures comes to hand—I also mention’d to him his takeg the Negroes left with Crauford, and to set them to clearg Land, on the place where he was—I wrote Crauford also about them.
The River being Froze—I have not as yet seen Marshal so that I cannot say whether he will make the exchange or not—nor have I been able to say with certainty whether Mrs French Dulany &c.—will make the other—but I will do all I can towards bringg it about—Dulany is from Home in Maryland and

has been for some time—John Broad is still alive but as poor an object as I ever look’d at—the quantity of matter that runs from several parts of his leg is really incredible to tell—Dr Rumney said so soon as he see him that it was impossible any man cou’d live with such a discharge of Matter—but I wish the River woud have admited Dr Craik to have seen him—I am Sorry to see him loose his life for a cause so exceedgly Trifling—& he himself is very unwiling to Die, Our people are as well as common—& I think Sylla at the Mill is much Better—I believe we shall make the Well do again altho it has given a good deal of Labour and trouble, we have got it Brick’d up about half way, you want the Top done with large Stone, we have no Stone in our Banks that can be got up large enough Knowles says he can do it with Brick that shall stand much longer than any Stone we can get for the water d[e]solves most of the Stone we have[.] we have got two of the Chimney Tops done Tom Spears is doing the joiners worck for the House opposite the Store, the House is framed but not raised, because the underping cannot be done in winter, The Carpenters are at present geting wheel Timber—and makg two Hemp Breaks after that is done I shall make them get a Frame for a Quarter at muddy Hole—to be Built for two familys with a Chimney in the Midle, as you mention in one of your Letters—I have had 300 Bushels or more of Salt put in to Fish Barrels which I intend to move to muddy Hole Barn—for if it Shoud be destroy’d by the Enemy—we shall not be able to get more—there is Still 50 or 60—or more Bushels perhaps a 100 in the House—I was unwilg to sell it—knowg we cou’d not get more & our people must have Fish—therefore told the people I had none—When the Inclosed came to my Hand I believe’d it to be a Letter from McMicken and open’d it—I have sent it thinkg you might want to know some[thin]g about the sales of the Tobacco mention’d. there is still a Letter here, which was here, before Mrs Washington went away, perhaps that may have the Ac[coun]ts of sales in it, it is an English Letter—and by Captn Kelso—If you chuse to have it I will send it to you—I thought Mrs Washington had seen and open’d it as it was in the Desk. Am Sir your Affectionate Humble Servt

Lund Washington

